Mason, J.,
delivered the opinion of this court.
An attempt was made by counsel, in the course of theii? *579argument, to reflect upon the motives and conduct of the respective parties to this record. We can discover in the facts before us no warrant for any accusations against either the complainant or defendants, in the course which they have pursued in this transaction, but on the contrary we regard both as being in court with clean hands.
The material facts, as alleged by the complainant in his bill, and as they are proved or admitted, are, that in 1839 R. W. Bowie sold an estate to the appellant, and executed to him a bond of conveyance, and in conformity therewith the latter executed and delivered to said Bowie his three several bonds, each for $6666.66f, payable at different periods. Upon the two bonds last falling due judgments were confessed, one at April term 1843 of Prince Georges county court, and the other one year after. The judgment on the bond preceding the last was assigned to the convention of the Episcopal Church, the appellees in this proceeding. After this assignment the appellant paid to said Bowie the amount due upon the last judgment. The bond of conveyance stipulated, on the part of Mr. Bowie, for a title free from all incumbrances; no deed was in fact ever executed. The bill proceeds further to charge that Bowie is dead, leaving a large, but incumbered property, and that his estate is insolvent; and that Mr. Bowie’s widow has fried a bill against the appellant, claiming dower out of the property so sold him by her husband, and that he is advised that she has such a right, and that it is a valid incumbrance thereon; and that if she recovers the same, he will be unable to indemnify himself out of the estate left by Bowie ; that the assignee of said judgment holds it subject to all the equities existing between him and Bowie at the time of the assignment, or arising out of his subsequent death, and his widow’s refusal to relinquish her dower; and that, as against said assignee, he is entitled to deduct from the judgment the value of the dower aforesaid, but that said assignee is about to issue execution on said judgment, and ought to be enjoined; and that Catharine Bowie ought to be enjoined from prosecuting her claim for dower *580till,relief shall be done to all parties; and he tenders, if desired, the money due on the judgments to be brought into court.
He further states that Bowie left a will, and that letters thereon have been granted to Judge Tuck; and that his widow has refused to take, in lieu of her dower, the real estate therein bequeathed to her ; and that a part of his real estate is devised to his executor to be sold for his debts ; and that another part is devised to his nephew', Robert Bowie, in trust for her daughters, Caroline, wife of Osborn Sprigg, and Priscilla, wife of Richard L. Ogle, and another part devised to I. L Bowie, his son; and that the daughters and son, above mentioned, with Robert Bowie, are the only children and heirs? at-law of said Robert W. Bowie, and are all parties to this proceeding. The convention had notice that the judgment assigned to them was for land purchased by the appellant from Mr. Bowie.
Mrs. Bowie subsequently sustained her claim to dower, and the question is, can the sum thus recovered by her be discounted from the judgment now held by the convention?
The complainant’s case rests upon the theory, that as the defendants had knowledge that the debt which was assigned to them, was due on a contract for the purchase of land, knowledge was therefore to be imputed to them of the provisions and incidents of that contract, one of which was, that the purchaser was to have a good title, and as there was an inchoate right of dower in Mrs. Bowie, it might ultimately mature, and subject the amount of purchase money to a reduction unless extinguished, and that therefore they took the assignment of the judgment subject to this equity. Concede this position to be correct, still the same knowledge would inform the defendants that at the time they took the judgment in question there was another and a junior instalment on the land still unpaid. Although they might not have been unmindful that this sleeping equity against the purchase money might be awakened into active life, still they must be supposed to have acted upon the correct assumption, that there was ample indemnity and protection both as to them*581selves, as well as to the purchaser also, against such a contingency, in the defined or junior instalment still remaining unpaid in the latter’s hands.
It was the duty of the complainant, knowing that the previous installment had been bona fide assigned for value, (and knowledge of this fact is sufficiently inferable from the certificate given by Mr. Berry, as well as from other circumstances,) to have retained in his hands the money due on the last, as a protection, if any were necessary, against the consequences of a non-fulfilment by Mr. Bowie of his contract. Having parted with this means of protection or indemnity, which would only be availing in his own hands, he cannot now fall back upon the debt due the appellees, and have that discounted to the amount of the dower money recovered by Mrs. Bowie. The installments should have been paid in the order in which they fell due, and any equitable claim like the present, against the purchase money, should be set up against the several instalments in the inverse order in which they were payable.
These views, it will be observed, are based upon the hypothesis that Mr. Berry knew that Mr. Bowie had a wife living at the time these several transactions took place. If he did not, he could not be held answerable for laches in not providing against the consequences of a fact, of the existence of which he was ignorant, but it matters not, in any aspect of the case, whether the convention knew or not of the existence of this fact of Mr. Bowie’s having a wife.
Unless, therefore, the parties can come to some agreement upon this question, we will remand the case under the act of 1832, ch. 302, to enable the parties to amend their pleadings and take proof upon the point, without either affirming or reversing the decree of the court below.
Upon the bill and other proceedings now before us, the court are of opinion that if the decree in this case should ultimately be against the appellant, he will be entitled to a decree as a general creditor against the representatives of Mr. Bowie’s estate, for the amount which he has been obliged to pay to Mrs. Bowie for her dower.
*582We do not think the appellees are entitled, unter the peculiar circumstances of this case, to costs, and we therefore remand the case without allowing them.
Cause remanded, under the act of 1832.